Name: Decision No 253/2000/EC of the European Parliament and of the Council of 24 January 2000 establishing the second phase of the Community action programme in the field of education 'Socrates'
 Type: Decision
 Subject Matter: management;  international affairs;  education;  European construction;  cooperation policy
 Date Published: 2000-02-03

 Avis juridique important|32000D0253Decision No 253/2000/EC of the European Parliament and of the Council of 24 January 2000 establishing the second phase of the Community action programme in the field of education 'Socrates' Official Journal L 028 , 03/02/2000 P. 0001 - 0015DECISION No 253/2000/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCILof 24 January 2000establishing the second phase of the Community action programme in the field of education "Socrates"THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Articles 149 and 150 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having regard to the opinion of the Committee of the Regions(3),Acting in accordance with the procedure laid down in Article 251 of the Treaty(4),In the light of the joint text approved by the Conciliation Committee on 10 November 1999,Whereas:(1) the Treaty establishing the European Community provides that the latter's action shall contribute, inter alia, to the development of quality education and training; measures under this programme should promote the European dimension of education and contribute to the development of quality education with a view to encouraging life-long learning;(2) by Decision No 819/95/EC the European Parliament and the Council established the Community action programme Socrates(5);(3) the extraordinary European Council on employment held in Luxembourg on 20 and 21 November 1997 recognised that lifelong education and training can make an important contribution to the Member States' employment policies in order to enhance employability, adaptability and the culture of entrepreneurship and to promote equal opportunities;(4) in its communication "Towards a Europe of Knowledge", the Commission set out guidelines for the creation of an open and dynamic European education area capable of achieving the objective of life-long education and training;(5) in its White Paper "Teaching and learning - Towards the learning society",the Commission stated that the emergence of the learning society entails encouraging the acquisition of new knowledge and to this end providing motivation to learn at every opportunity; and in its Green Paper "Education, training, research: the obstacles to transnational mobility", the Commission highlighted the advantages of mobility for people and competitiveness in the European Union;(6) the Commission's aim, in line with the European Parliament's wish, is to attain a participation rate of around 10 % of schools under the Comenius action and of around 10 % of students in the mobility activities under the Erasmus action;(7) there is a need to promote active citizenship and to step up the fight against exclusion in all its forms, including racism and xenophobia; special attention should be focused on promoting equality and furthering equal opportunities for women and men; whereas special attention should be given to persons with special needs;(8) the European Parliament and the Council, in their Decision on youth, and the Council, in Decision 1999/382/EC on training(6), have established Community action programmes for the youth and training fields respectively, which contribute, together with the Socrates programme, to promoting a Europe of knowledge;(9) it is necessary, in order to reinforce the added value of Community action, that the Commission, in cooperation with the Member States, should ensure, at all levels, a coherence and a complementarity between the actions implemented in the framework of this Decision and other relevant Community policies, instruments and actions;(10) it is necessary to provide for the possibility of organising joint activities involving the Socrates programme and other Community programmes or actions that have an educational dimension, thus encouraging synergies and reinforcing the added value of Community action;(11) the Agreement on the European Economic Area (EEA Agreement) provides for greater cooperation in the field of education, training and youth between the European Community and its Member States, on the one hand, and the countries of the European Free Trade Association participating in the European Economic Area (EFTA/EEA countries), on the other;(12) provision should be made to open up this programme to participation of the associated central and eastern European countries (CEEC), in accordance with the conditions established in the Europe agreements, in their additional protocols and in the decisions of the respective Association Councils, of Cyprus funded by additional appropriations in accordance with the procedures to be agreed with that country, as well as of Malta and Turkey, funded by additional appropriations in accordance with the provisions of the Treaty;(13) this programme should be regularly monitored and evaluated in cooperation between the Commission and the Member States in order to allow for readjustments, particularly in the priorities for implementing the measures; whereas the evaluation should include an external evaluation to be conducted by independent, impartial bodies;(14) in accordance with the principles of subsidiarity and proportionality as defined in Article 5 of the Treaty, since the objectives of the proposed action concerning the contribution of European cooperation to quality education cannot be sufficiently achieved by the Member States, inter alia, because of the need for multilateral partnerships, multilateral mobility and Community-wide exchanges of information, they can therefore be better achieved by the Community owing to the transnational dimension of the Community actions and measures; this Decision does not go beyond what is necessary to achieve those objectives;(15) improvement of the European credit transfer system (ECTS) is an effective means of ensuring that mobility fully attains its objectives; universities participating in the programme are to be encouraged to make the widest possible use of the ECTS;(16) this Decision lays down, for the entire duration of the programme, a financial framework constituting the prime reference, within the meaning of point 33 of the interinstitutional agreement of 6 May 1999 between the European Parliament, the Council and the Commission(7), on budgetary discipline and improvement of the budgetary procedure;(17) the measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(8),HAVE DECIDED AS FOLLOWS:Article 1Establishment of the programme1. This Decision establishes the second phase of the Community action programme in the field of education, "Socrates", hereinafter referred to as "this programme".2. This programme shall be implemented over the period starting on 1 January 2000 and ending on 31 December 2006.3. This programme shall contribute to the promotion of a Europe of knowledge through the development of the European dimension in education and training by promoting life-long learning, based on formal and informal education and training. It shall support the building up of the knowledge, skills and competences likely to foster active citizenship and employability.4. This programme shall support and supplement action taken by and in the Member States, while fully respecting their responsibility for the content of education and the organisation of education and training systems, and their cultural and linguistic diversity.Article 2Objectives of the programmeIn order to contribute to the development of quality education and encourage life-long learning, while fully respecting the responsibility of the Member States, the objectives of the programme shall be:(a) to strengthen the European dimension in education at all levels and to facilitate wide transnational access to educational resources in Europe while promoting equal opportunities throughout all fields of education;(b) to promote a quantitative and qualitative improvement of the knowledge of the languages of the European Union, in particular those languages which are less widely used and less widely taught, so as to lead to greater understanding and solidarity between the peoples of the European Union and promote the intercultural dimension of education;(c) to promote cooperation and mobility in the field of education, in particular by:- encouraging exchanges between educational institutions,- promoting open and distance learning,- encouraging improvements in the recognition of diplomas and periods of study,- developing the exchange of information,and to help remove the obstacles in this regard;(d) to encourage innovation in the development of educational practices and materials including, where appropriate, the use of new technologies, and to explore matters of common policy interest in the field of education.Article 3Community actions1. The objectives of this programme as set out in Article 2 shall be pursued by means of the following actions, the operational content and the application procedures of which are described in the Annex:>TABLE>2. These actions shall be implemented through the following types of measures, in the form of transnational operations which may combine several of the measures:(a) support for the transnational mobility of people in the field of education in Europe;(b) support for the use of information and communication technologies (ICT) in education;(c) support for the development of transnational cooperation networks facilitating the exchange of experience and good practice;(d) promotion of language skills and understanding of different cultures;(e) support for innovatory pilot projects based on transnational partnerships designed to develop innovation and quality in education;(f) constant improvement of Community reference material through the- observation and analysis of national education policies,- observation and dissemination of good practice and innovation,- comprehensive exchange of information.Article 4Access to the programme1. Under the conditions and arrangements for implementation specified in the Annex, this programme is aimed in particular at:(a) pupils, students or other learners;(b) staff directly involved in education;(c) all types of educational institutions specified by each Member State;(d) the persons and bodies responsible for education systems and policies at local, regional and national level within the Member States.2. Public or private bodies cooperating with educational institutions may also take part in appropriate actions under this programme, in particular:- local and regional bodies and organisations,- associations working in the field of education, including students', pupils', teachers' and parents' associations,- companies and consortia, trade organisations and Chambers of Commerce and Industry,- social partners and their organisations at all levels,- research centres and bodies.Article 5Implementation of the programme and cooperation with the Member States1. The Commission shall- ensure the implementation of the Community actions covered by this programme in conformity with the Annex,- consult the social partners and relevant associations in the field of education at European level and shall inform the Committee referred to in Article 8(1) of their opinions.2. The Member States shall- take the necessary steps to ensure the efficient running of the programme at Member State level involving all the parties concerned in education in accordance with national practice,- establish an appropriate structure for the coordinated management of the implementation of the programme's actions at Member State level (Socrates national agencies),- endeavour to adopt such measures as they deem appropriate to remove legal and administrative obstacles to access to this programme,- take steps to ensure that potential synergies with other Community programmes are realised at Member State level.3. The Commission, in cooperation with the Member States, shall ensure- the transition between those actions carried out within the framework of the preceding programme in the field of education (Socrates, established by Decision No 819/95/EC) and those to be implemented under this programme,- the dissemination of the results of the actions undertaken within the framework of the preceding programme in the field of education (Socrates) and of those to be implemented under this programme,- appropriate information, publicity and follow-up with regard to actions supported by this programme.Article 6Joint ActionsAs part of the process of building up a Europe of knowledge, the measures contained in this programme may be implemented in accordance with the procedures laid down in Article 8(2) as joint actions with related Community programmes and actions, particularly Leonardo da Vinci and Youth as well as Community programmes in the field of research and development and new technologies.Article 7Implementing measures1. The measures necessary for the implementation of this Decision relating to the matters referred to below shall be adopted in accordance with the management procedure referred to in Article 8(2).(a) the annual plan of work, including priorities, themes for joint actions and the selection criteria and procedures;(b) the financial support to be supplied by the Community (amounts, duration and recipients) and the general guidelines for implementing the programme;(c) the annual budget and the breakdown of funds among the different actions of the programme;(d) the breakdown of funds among the Member States for the actions to be managed on a decentralised basis;(e) the arrangements for monitoring and evaluating the programme and for the dissemination and transfer of results;(f) Commission proposals for project selection, including those under action 7 (Joint actions).2. The measures necessary for the implementation of this Decision relating to all other matters shall be adopted in accordance with the advisory procedure referred to in Article 8(3).Article 8Committee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at two months.3. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.4. The Committee shall adopt its rules of procedure.Article 9Cooperation with other programme committees and information on other Community initiatives1. The Committee shall establish regular and structured cooperation with the Committee set up within the framework of the Leonardo da Vinci action programme for the implementation of a Community vocational training policy as well as with the Committee set up within the framework of the Youth Community action programme.2. To ensure the consistency of this programme with other measures referred to in Article 11, the Commission shall keep the Committee regularly informed about Community initiatives taken in the fields of education, training and youth, including cooperation with third countries and international organisations.Article 10Funding1. The financial framework for the implementation of this programme for the period specified in Article 1 is hereby set at EUR 1850 million.2. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 11Consistency and complementarity1. The Commission shall, in cooperation with the Member States, ensure overall consistency and complementarity with other relevant Community policies, instruments and actions. The programme shall contribute to achieving the aims of Community policy in the areas of equality, equal opportunities for women and men and promotion of social inclusion.The Commission shall ensure an efficient link-up between this programme and the programmes and actions in the area of education undertaken within the framework of the Community's cooperation with third countries and the competent international organisations.2. In implementing the measures of this programme, the Commission and the Member States shall have regard to the priorities set out in the employment guidelines adopted by the Council, as part of a coordinated employment strategy.Article 12Participation of the EFTA/EEA countries, the associated central and eastern European countries (CEEC), Cyprus, Malta and TurkeyThis programme shall be open to the participation of- the EFTA/EEA countries in accordance with the conditions established in the EEA agreement,- the associated central and eastern European countries (CEEC) in accordance with the conditions established in the Europe agreements, in their additional protocols and in the decisions of the respective Association Councils,- Cyprus, funded by additional appropriations in accordance with procedures to be agreed with that country,- Malta and Turkey, funded by additional appropriations in accordance with the provisions of the Treaty.Article 13International cooperationUnder this programme, and in accordance with the procedure laid down in Article 8(2), the Commission may cooperate with third countries and with the competent international organisations, in particular the Council of Europe.Article 14Monitoring and evaluation1. The Commission shall regularly monitor this programme in cooperation with the Member States. The results of the monitoring and evaluation process should be utilised when implementing the programme.This monitoring shall include the reports referred to in paragraph 3 and specific activities.2. This programme shall be evaluated regularly by the Commission in cooperation with the Member States. This evaluation is intended to assess the relevance, effectiveness and impact of actions implemented with regard to the objectives referred to in Article 2. It will also look at the impact of the programme as a whole.This evaluation will also examine the complementarity between action under this programme and that pursued under other relevant Community policies, instruments and actions.In accordance with criteria established using the procedure described in Article 8(2), there will be regular independent external evaluations of this programme.3. Member States shall submit to the Commission by 31 December 2003 and 30 June 2007, respectively, reports on the implementation and the impact of this programme.4. The Commission shall submit to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions:- on the accession of new Member States, a report on the financial consequences of these accessions on the programme, followed, if appropriate, by financial proposals to deal with the financial consequences of these accessions on the programme, in accordance with the provisions of the interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure and with the conclusions of the Berlin European Council of March 1999. The European Parliament and the Council will take a decision on such proposals as soon as possible,- an interim evaluation report on the results achieved and on the qualitative and quantitative aspects of the implementation of this programme by 30 June 2004,- a communication on the continuation of this programme by 31 December 2006,- an ex post evaluation report by 31 December 2007.Article 15Entry into forceThis Decision shall enter into force on the date of its publication in the Official Journal of the European Communities.Done at Brussels, 24 January 2000.For the European ParliamentThe PresidentN. FONTAINEFor the CouncilThe PresidentJ. GAMA(1) OJ C 314, 13.10.1998, p. 5.(2) OJ C 410, 30.12.1998, p. 2.(3) OJ C 51, 22.2.1999, p. 77.(4) Opinion of the European Parliament of 5 November 1998 (OJ C 359, 23.11.1998, p. 60), Council common position of 21 December 1998 (OJ C 49, 22.2.1999, p. 42), Decision of the European Parliament of 25 February 1999 (OJ C 153, 1.6.1999, p. 24) and Decision of the European Parliament of 15 December 1999 (not yet published in the Official Journal). Council Decision of 17 December 1999.(5) OJ L 87, 20.4.1995, p. 10. Decision as amended by Decision No 576/98/EC (OJ L 77, 14.3.1998, p. 1 ).(6) OJ L 146, 11.6.1999, p. 33.(7) OJ C 172, 18.6.1999, p. 1.(8) OJ L 184, 17.7.1999, p. 23.ANNEXI. INTRODUCTION AND GENERAL PROVISIONS1. The objectives laid down in Article 2 are to be implemented by means of the actions set out in this Annex on the basis of the Community measures described in Article 3.2. The provisions relating to the timetable, the conditions for the submission of applications and the eligibility and selection criteria are to be determined in accordance with Article 8(2) and published regularly by the Commission in the "Socrates Guidelines for Applicants". In addition calls for proposals will be published, specifying all deadlines for the submission of proposals.3. In the context of activities involving the mobility of persons, adequate linguistic preparation should be provided in order to ensure that the beneficiaries possess the necessary competence in the language(s) of instruction in the host establishment. Appropriate organisational arrangements should be made at the home and host establishments in order to ensure that maximum benefit is derived from the mobility activity in question.4. The projects coordinated by universities under the various actions of the programme should form part of the "institutional contract" of the institutions concerned provided for in Action 2.5. Supporting measures may be taken to promote access and participation by persons with special educational needs. Where appropriate, positive actions may be taken in order to promote equal opportunities for women and men. Activities giving special emphasis to intercultural aspects or to promoting competence in other languages, in particular the less widely used and less taught languages of the Community, are to be particularly encouraged. The promotion of all types of open and distance learning, as well as the appropriate use of information and communication technology, is to be encouraged across all actions of the programme. Under all actions of the programme, particular attention will be paid to the dissemination of results.II. COMMUNITY ACTIONSThis Annex contains two main types of actions:- the first type, Actions 1 to 3, is aimed at the three basic stages of life-long education (school, university, other);- the second type, Actions 4 to 8, concerns transversal measures in fields such as languages, information and communication technology (ICT) for educational purposes, including in particular educational multimedia and the exchange of information, as well as matters of horizontal interest such as innovation, the dissemination of results, joint actions and the evaluation of the programme.>TABLE>ACTION 1: "COMENIUS": SCHOOL EDUCATIONComenius seeks to enhance the quality and reinforce the European dimension of school education, in particular by encouraging transnational cooperation between schools and contributing to improved professional development of staff directly involved in the school education sector, and to promote the learning of languages and intercultural awareness.Action 1.1: School partnerships1. The Community encourages the creation of multilateral partnerships between schools. Such partnerships may also involve other appropriate bodies, such as teacher training establishments, local institutions and authorities, businesses or cultural establishments as well as parents', pupils' and other relevant organisations.2. Community financial assistance may be awarded for the following:(a) projects which focus on one or more topics of common interest to the participating schools, involving:- the participation of pupils in project preparation and project activities, including project-related mobility where appropriate,- the mobility of teachers to prepare and monitor a project or to teach in another Member State, including in-company placements,- the development of teaching material and the exchange of good practice;(b) projects aimed specifically at teaching and learning the official languages of the Community, together with Irish (one of the languages in which the Treaties establishing the European Communities are drawn up) and LÃ «tzeburgesch (a language spoken throughout the territory of Luxembourg), including in frontier regions of the Member States, the official languages of the Community in neighbouring regions of other Member States. The projects may be bilateral, especially where they target one of the less widely used or less widely taught of these languages and should include exchanges of pupils in addition to the activities referred to in point (a);(c) projects aimed at promoting intercultural awareness and in particular those designed to help combat racism and xenophobia or to address the specific needs of the children of migrant workers, gypsies and travellers and occupational travellers;(d) projects addressing issues related to pupils with special educational needs, with particular attention to the integration of such pupils into mainstream schooling.3. Schools wishing to take part in this action shall submit a brief outline description of the activities which they plan to carry out during the coming school year within the framework of this programme ("Comenius Plan"). The Comenius Plan shall enable the Socrates national agencies to take into account the overall development of European activities of the respective school when carrying out the selection under this action.Action 1.2: Initial and in-service training of staff involved in school education1. The Community is to support multilateral projects undertaken by establishments and bodies active in the initial or in-service training of staff directly involved in school education. The participation of schools and other players involved in the field of education described in Article 4 of the Decision is to be encouraged, as is the involvement of supervisory bodies at regional and local level, where appropriate.2. Community financial assistance may be awarded for the following:Mobility actions:(a) mobility undertaken for the purpose of initial training, including practical training periods, language assistantships and in-company placements;(b) mobility undertaken for the purpose of in-service training and updating the skills of trained school education staff;(c) mobility of limited duration, including immersion courses, for language teachers, staff retraining as language teachers, qualified teachers intending soon to return to employment as language teachers, and teaching staff of other disciplines required or wishing to teach in a foreign language;Multilateral cooperation projects concerning:(d) contributions to the development of curricula, courses, modules or teaching material in the context of reinforcing the European dimension of school education;(e) training activities and information exchange concerning school management and related services such as guidance and counselling;(f) education and training activities and information exchange designed to enhance intercultural awareness in school education or to promote the integration and improved educational achievement of children of migrant workers, gypsies and travellers and occupational travellers;(g) activities concerning the training and development of staff involved in the education of pupils at risk and of pupils with special educational needs.Action 1.3: Networks related to school partnerships and the training of staff involved in school educationThe Community is to promote the networking of school partnerships and of projects concerned with the training of staff involved in school education, supported within Actions 1.1 and 1.2 respectively, to enable cooperation to take place on subjects of mutual interest, the dissemination of results and good practice and discussion of qualitative and innovatory aspects of school education. The staff training networks are to be developed, where appropriate, in close cooperation with the university "thematic networks" provided for in the Erasmus action.ACTION 2: "ERASMUS": HIGHER EDUCATIONErasmus seeks to enhance the quality and reinforce the European dimension of higher education, to encourage transnational cooperation between universities, to boost European mobility in the higher education sector and to improve transparency and academic recognition of studies and qualifications throughout the Community.Participating universities conclude "institutional contracts" with the Commission covering all the Erasmus activities approved. Such contracts will normally be of three years' duration and will be renewable.Action 2.1: European interuniversity cooperation1. The Community supports interuniversity cooperation activities including the development of innovative projects, carried out by universities in conjunction with partners in other Member States, with the participation, where appropriate, of other players involved in education, as described in Article 4 of the Decision.2. Community financial assistance may be awarded for the following:(a) the organisation of mobility of students and university teachers;(b) joint development and implementation of curricula, modules, intensive courses or other educational activities, including multidisciplinary activities and the teaching of subjects in other languages;(c) consolidation, extension and further development of the European credit transfer system (ECTS), which is designed to facilitate academic recognition in other Member States.Action 2.2: Mobility of students and university teachers1. The Community supports transnational mobility activities concerning:(a) students, in accordance with point 2;(b) university teachers, for the purpose of carrying out teaching assignments likely to enhance the European dimension or extend the range of courses offered by the universities concerned.2. Students who, after completing at least their first year of studies, spend three to 12 months in another Member State within the framework of this Action, will be considered "Erasmus students", regardless whether they have been awarded financial support in accordance with point 3. Such periods are fully recognised under the interuniversity agreements forming part of the institutional contracts and may include integrated in-company placements where appropriate. The host universities will not charge tuition fees to Erasmus students. Students with special needs will be given particular attention.3. Community financial assistance may be awarded for:- the mobility of students. The Member States may, in awarding Community grants, take appropriate account of the economic situation of applicants. As the Community's contribution covers only part of the cost of students' mobility, Member States are invited to help provide the necessary funds. In this connection, grants or loans available to students in the Member State of origin shall continue to be paid during the period of study in a host Member State;- the mobility of university teachers;- preparatory measures, in accordance with Section IV B, point 4.Action 2.3: Thematic networksThe Community promotes the development and consolidation of thematic networks, each enabling a large grouping of universities to cooperate on topics relating to one or more disciplines or on other matters of mutual interest in order to disseminate innovation, facilitate the spread of good practice, encourage discussion of qualitative and innovative aspects of higher education, improve teaching methods and stimulate the development of joint programmes and specialised courses. The involvement of representatives of learned societies, professional associations and socioeconomic circles is to be encouraged. Special attention will be paid to the dissemination of results.ACTION 3: "GRUNDTVIG": ADULT EDUCATION AND OTHER EDUCATIONAL PATHWAYS1. As a complement to Action 1 (school education) and Action 2 (higher education), Grundtvig seeks to encourage the European dimension of life-long learning, to contribute - through enhanced transnational cooperation - to innovation and improved availability, accessibility and quality of other educational pathways, and to promote the learning of languages. The action is thus addressed to people who, at whatever stage of their life, seek access to knowledge and competences within the framework of formal or non-formal education or by means of autonomous learning, thereby increasing their intercultural awareness and employability and enhancing their capacity to progress in education and play a full and active role in society.2. Community financial assistance may be awarded for transnational projects and initiatives seeking to promote:(a) adults' individual demand for and their participation in life-long learning activities;(b) acquisition or updating of competences for persons lacking basic education and qualifications;(c) the development, exchange and dissemination of innovative educational approaches and good practice, including the development and dissemination of modules and appropriate teaching material;(d) the development of information and support services for adult learners and for providers of adult education, including services related to guidance and counselling;(e) the development of tools and methods for the assessment, validation or certification of the knowledge, skills and competences acquired by adult learners, including by means of experiential or autonomous learning or through non-formal education;(f) improved competence in other Community languages or enhanced international awareness among adult learners and those involved in the provision of adult education;(g) the development of initial or in-service training for educational staff working in this sector;(h) visits and exchanges, for persons including those providing adult education or the training of adult educators;(i) projects addressing adult learners with special educational needs.3. The Community encourages the creation of European networks to strengthen the links between the various parties involved in this area to enable them to cooperate on a more stable basis on matters of common interest, and to enhance their awareness of the European dimension of education.ACTION 4: "LINGUA": TEACHING AND LEARNING OF LANGUAGES1. The aim of the Lingua action is to support transversal measures relating to the learning of languages, with a view to helping to promote and maintain linguistic diversity within the Community, to improve the quality of language teaching and learning and to facilitate access to life-long language learning opportunities tailored to individual requirements. Particular attention is to be given to intensifying transnational contacts in the language teaching profession and among those responsible for language teaching policies throughout the Community in all educational sectors. In this way, Lingua both complements and enriches measures related to the promotion of language-learning under other actions of this programme, in particular Actions 1, 2 and 3.2. In this context, language teaching covers the teaching and learning as foreign languages of all the official languages of the Community, together with Irish (one of the languages in which the Treaties establishing the European Communities are drawn up) and LÃ «tzeburgesch (a language spoken throughout the territory of Luxembourg). Special attention shall be paid throughout the programme to promoting the less widely used and less widely taught of these languages.3. Community financial assistance may be awarded to the following transnational language-learning projects and activities:(a) awareness-raising activities designed to draw attention to the importance of language-learning and the availability of language-learning opportunities;(b) activities seeking to promote and/or spread innovations and good practice, such as the early learning of languages or multilingual comprehension;(c) the development and exchange of curricula, production of new teaching material and improvement of methods and tools for the recognition of language competence;(d) exchange of information and transnational networking of resource centres;(e) the development of measures to promote competence in foreign languages as required in specific situations and contexts, and insofar as these are not related to specific professions;(f) addressing issues related to the teaching and learning of languages arising from further enlargement of the Community.ACTION 5: "MINERVA" OPEN AND DISTANCE LEARNING, INFORMATION AND COMMUNICATION TECHNOLOGIES IN THE FIELD OF EDUCATION1. The aim of this action is to support transversal measures relating to open and distance learning (ODL) and the use of information and communication technologies (ICT), including multimedia, in the field of education. In so doing, it complements and enriches the corresponding measures provided for within the other actions of this programme.These measures serve a triple purpose:- to promote improved understanding among teachers, learners, educational decision-makers and the public at large of the implications of ODL and, in particular ICT for education, and the critical, responsible use of tools and methods which utilise such technologies for educational purposes,- to support awareness of the need to ensure that pedagogical considerations are given proper weight in the development of ICT-based educational products, notably multimedia, and- to promote access to improved methods and educational resources and to results achieved, in particular through transnational exchange of information, experience and good practice.2. Community financial assistance may be awarded for the following:(a) projects and studies aimed at helping those involved in education to understand and exploit the innovative processes under way, in particular those relating to the use of ICT in teaching and learning, the development of innovative instruments and approaches, and methods for establishing criteria for quality assessment of ICT-based educational products and services;(b) projects to develop and test new methods, modules and resources for ODL and ICT;(c) projects for the development and interconnection of services and systems providing information for teachers, decision-makers and other actors involved in education on educational methods and resources which utilise ODL and ICT;(d) activities to support the exchange of ideas and experience relating to ODL and the use of ICT in education, in particular the networking of resource centres, teacher training institutions, experts, decision-makers and project coordinators on subjects of common interest.ACTION 6: OBSERVATION AND INNOVATIONThis action contributes to improving the quality and transparency of education systems and furthering the process of educational innovation in Europe through the exchange of information and experience, the identification of good practice, the comparative analysis of systems and policies in this field, and the discussion and analysis of matters of common educational policy interest to be determined by the Council.Action 6.1: Observation of education systems, policies and innovation1. Making optimal use of existing structures wherever possible, this action consists of the following:(a) collection of descriptive and statistical data, and comparative analysis of educational systems and policies in the Member States;(b) development of methods for evaluating the quality of education, including the development of appropriate criteria and indicators;(c) development and updating of databases and other information resources on innovatory experiments;(d) dissemination of experience resulting from relevant activities supported at Community and Member State level;(e) facilitation of the recognition of diplomas, qualifications and periods of learning at all educational levels in other Member States.2. To this end, Community financial assistance may be awarded for:(a) the information network on education in Europe, "Eurydice", comprising the European Unit set up by the Commission and units set up by the Member States to enable it to make a full contribution to the implementation of this action. The network will in particular be called upon to collect and exchange information on education systems and policies, to develop data bases, to produce comparative studies and to draw up indicators. Eurydice will seek, when necessary, relevant support from external experts;(b) the organisation of and participation in "Arion" multilateral study visits for decision-makers and senior managers of educational institutions in any sector of education, designed to facilitate exchanges of information and experience on subjects of mutual interest to the Member States. The Commission and Member States will ensure appropriate dissemination of the results of the visits and promote their interactivity with other actions within this programme;(c) networking of institutes and other appropriately qualified bodies engaged in analysing educational systems and policies, as well as of the bodies involved in the evaluation of educational quality;(d) studies, analyses, pilot projects, seminars, exchanges of experts and other appropriate actions relating to matters of common educational policy interest bringing together decision-makers on the priority themes to be determined by the Council. The Commission may call upon the services of a group of experts to assist it in ensuring the reliability of the analytical work carried out within the framework of these activities. The arrangements for establishing the group will be determined in accordance with Article 8(2) of the Decision;(e) activities designed to promote the recognition of diplomas, qualifications and periods of learning, notably studies, analyses, pilot projects and the exchange of information and experience. The Community network of national academic recognition information centres (NARIC) will make a full contribution in this regard. In particular, it will collect and disseminate authenticated information which is necessary for the purpose of academic recognition, also bearing in mind synergies with the professional recognition of diplomas.3. In implementing this action, close cooperation will be ensured in particular with the Statistical Office of the European Communities (Eurostat), the European Centre for the Development of Vocational Training (Cedefop), the European Training Foundation (ETF) and appropriate international organisations, notably the Council of Europe, the Organisation for Economic Cooperation and Development (OECD) and the United Nations Educational, Scientific and Cultural Organisation (UNESCO).Action 6.2: Innovatory initiatives responding to emerging needsIn addition to the cooperation activities provided for in the other actions of the present programme, the Community may support transnational projects and studies aimed at helping to develop innovations in one or more specific sectors of education. The subjects to be given priority are to be determined by the Council and reviewed regularly to enable adaptation to the new requirements which emerge during the period covered by this programme.ACTION 7: JOINT ACTIONS1. In accordance with Article 6 of the Decision, Community support may be provided within the framework of this programme for Joint Actions with other Community programmes and actions promoting a Europe of knowledge, in particular the Leonardo da Vinci and Youth programmes.2. Such joint actions may be carried out by common calls for proposals on selected themes of common interest which are not exclusively covered by any single programme concerned, to be determined in accordance with Article 8(2), of the Decision and agreed with the committees of the other programmes and actions involved.3. Appropriate steps will be taken to promote regional and local contact and interaction between the players taking part in this programme and in the Leonardo da Vinci and Youth programmes.ACTION 8: ACCOMPANYING MEASURES1. Community financial assistance may be awarded to the following initiatives aimed at promoting the objectives of this programme, provided that such initiatives are not eligible for assistance under other actions of the programme:(a) awareness-raising activities to promote cooperation in the field of education, including support for appropriate competitions and other events designed to enhance the European dimension of education;(b) transnational activities carried out by associations and other non-governmental bodies active in the field of education, as well as bodies concerned with educational guidance and counselling;(c) conferences and symposia on innovations in the sectors targeted by the programme;(d) activities aimed at training persons involved in the management of European cooperation projects in the field of education;(e) measures to optimise and disseminate the results of projects and activities carried out with the support of this programme or its previous phase;(f) activities involving cooperation with third countries and with the competent international organisations, in particular the Council of Europe, in accordance with Article 13 of the Decision.2. Community financial assistance will be provided to support the activities of the Socrates national agencies set up by the Member States in accordance with Article 5 of the Decision, and to ensure the effective monitoring and evaluation of this programme.3. In carrying out the programme, the Commission may have recourse to experts and to technical assistance organisations, the financing of which may be provided for within the overall financial framework for the programme. Furthermore, the Commission may organise such seminars, colloquia or other meetings of experts as are likely to facilitate the implementation of the programme, and undertake appropriate information, publication and dissemination actions.III. SELECTION PROCEDURESProcedures for the proposal and selection of the activities referred to in this Annex are as follows:1. Decentralised actionsThe following actions, under which the selection decisions are taken by the Member States, are to be considered "decentralised":(a) - Action 1.1 (School partnerships)- Action 1.2, point 2(a), (b), (c) (Mobility actions within training partnerships for school educational staff)- Action 3, point 2(h) (Visits and exchanges in adult education)- Action 6.1, point 2(b) (Arion study visits)- preparatory visits under all actions.Requests for financial assistance submitted under these actions are to be submitted to the Socrates national agencies designated by the Member States in accordance with Article 5 of the Decision. The Member States, with the assistance of the Socrates national agencies, will carry out the selection and allocate financial assistance to the applicants selected in accordance with general guidelines to be established under Article 8(2) of the Decision.(b) Action 2.2, point 3 (Mobility of students and university teachers)The awarding of the financial assistance to students and university teachers for mobility assignments within the institutional contracts mentioned in Action 2.1 and for the organisation of the mobility of students and university teachers will be carried out by Member States with the assistance of the Socrates national agencies designated pursuant to Article 5 of the Decision, taking into account the past performance of the universities concerned, in accordance with general guidelines to be established under Article 8(2) of the Decision.2. Centralised actionsThe following actions, under which the selection decisions are taken by the Commission, are to be considered "centralised":(a) - Action 1.2, point 2(d), (e), (f), (g) (Multilateral cooperation activities)- Action 3, point 2(a) to (g) and (i) (Multilateral cooperation activities)- Action 4 (Lingua)- Action 5 (Minerva)- Action 6.2 (Innovatory initiatives).For the selection of projects under these actions, the following procedure will apply:(i) project coordinators will submit a project proposal to the Commission and send a copy to the Socrates national agency designated by the respective Member State;(ii) the Commission, with the assistance of independent experts will assess the project proposals. National agencies may provide the Commission with their assessment of these proposals;(iii) in cases where the Commission's assessment is at variance with the assessment received from the national agency in the coordinating country concerning the quality or appropriateness of the project, the Commission shall, upon request of the Member State, consult with the Member State concerned. The duration of this consultation process shall not exceed two weeks;(iv) the Commission will submit to the committee a proposal on the final selection (projects to be supported and amounts to be awarded) in accordance with the procedure set out in Article 8(2) of the Decision;(v) after receiving the opinion of the committee, the Commission will establish the list of selected projects and allocate the amounts to be awarded.In certain cases, owing in particular to the scale and nature of the activities in question, a two-phase procedure may be adopted. In such cases, the procedure set out above is preceded by the submission and selection of pre-proposals. The decision in this regard and the arrangements for the pre-selection will be determined in accordance with Article 8(2) of the Decision.(b) - Action 1.3 (Networks related to school partnerships and the training of staff involved in school education)- Action 2.1 (European inter-university cooperation)- Action 2.3 (Erasmus thematic networks)- Action 3.3 (Networks in adult education)- Action 6.1, points 2(a), (c), (d), (e) (Observation)- Action 8 (Accompanying Measures)Project proposals under these actions will be submitted to the Commission. The Commission, in the case of Actions 1.3, 2.3 and 3.3 with the assistance of independent experts, will assess the project proposals. Decisions on the project proposals will be taken by the Commission after receiving the opinion of the committee in accordance with Article 8(2) of the Decision.The two-phase procedure referred to in the final paragraph of Section III.2(a) will apply to Actions 1.3, 2.3 and 3.3 under the same conditions as set out in that paragraph.3. Joint actionsProcedures for selection under Action 7 of the programme (Joint Actions) will be determined in accordance with Article 8(2) of the Decision. Where appropriate, the procedures set out above may be adapted in order to meet the special requirements of the Joint Actions in question. The Commission will make every effort to ensure optimal coordination between these procedures and those adopted within the other Community programmes or actions with which the Joint Actions in question are implemented.4. The Commission, assisted by the Member States, will endeavour to ensure that the selection decisions are made known to applicants at the latest five months after the closing date for submission of applications under the action in question. For projects selected in accordance with the two-phase procedure provided for under point 2(a) and (b), this will only refer to the second stage of the selection (full project proposal).5. The Commission and, in the case of decentralised actions, the Member States will seek to ensure optimal coordination between the procedures and deadlines for submitting and selecting applications for support within this programme and the Community programmes in the fields of vocational training and youth respectively.IV. FINANCIAL PROVISIONSA. Decentralised actions1. The Community funds intended to provide financial support under the actions identified as decentralised in Section III, point l, are to be allocated among the Member States in accordance with the following formulae:(a) a minimum amount to be determined in accordance with budgetary availability for the action concerned will be allocated to each Member State;(b) the remainder will be allocated to the various Member States on the basis of:(i) the difference in the cost of living between the Member State of origin and the host Member State;(ii) the distance and cost of travel between the Member State of origin and the host Member State to be calculated taking into account the lowest travel price for the journey concerned;(iii) the country's total number of:- pupils and teachers in school education for Action 1.1 (School partnerships) and Action 1.2 point 2(a), (b), (c) (Mobility actions within training partnerships for school education staff);- students in higher education for Action 2.2, point 3 (Mobility of students). The number of graduates should be limited in its scope as a subsidiary and complementary factor to be determined in accordance with Article 8(2) of the Decision to qualify, where appropriate, the allocation to the Member States;- university teachers for Action 2.2 point 3 (Mobility of university teachers).2. The Community funds thus distributed are to be administered by the Member States with the assistance of the Socrates national agencies provided for in Article 5 of the Decision.3. The Commission, acting in cooperation with the Member States, will take the necessary measures to encourage balanced participation at Community, national and, where appropriate, regional level, and, in the case of higher education, across the various fields of study. The proportion allocated to these measures must not exceed 5 % of the annual budget for financing each of the Actions in question.4. The arrangements for the allocation of funds to each Member State for the mobility activities provided for in Action 3, point 2(h) (Adult education visits and exchanges) and 6.1, point 2, second indent (Arion), for the organisation of the mobility of students and university teachers in accordance with Section III. l.(b), for the support of preparatory visits and for the preparatory measures referred to in Section IV, point B.4 will be decided upon by the Commission after receiving the opinion of the committee in accordance with Article 8(2) of the Decision.B. Other provisions1. Having due regard to the quality and quantity of applications for financial support, the following guidelines will be taken into account when allocating resources in accordance with Article 8(2) of the Decision:(a) the resources to be committed under Action 1 (Comenius) will not be less than 27 % of the total budget available for this programme;(b) the resources to be committed under Action 2 (Erasmus) will not be less than 51 % of the total budget available for this programme;(c) the resources to be committed under Action 3 (Grundtvig) will not be less than 7 % of the total budget available for this programme;(d) the resources to be committed for financial assistance for the Socrates national agencies under Action 8.2 and for technical assistance under Action 8.3 will not exceed 4,5 % of the total annual budget available for this programme.The above percentages are indicative and may be adapted in accordance with Article 8(2) of the Decision.2. As a general rule, Community financial assistance granted for projects under this programme is intended partially to offset the estimated cost necessary to carry out the activities concerned and may cover a maximum period of three years, subject to a periodic review of progress achieved. The Community contribution will not normally exceed 75 % of the total cost of any specific project, except in the case of accompanying measures. Assistance may be granted in advance to enable preparatory visits to take place in respect of the projects in question.The amount to be made available in the annual budget of the programme for activities under Action 8.1 (f) shall not exceed EUR 250000.3. The specific situation of persons with special needs will be taken into account when determining the amount of Community financial assistance to be awarded.4. With regard to activities involving the mobility of persons, Community financial assistance may be awarded to help ensure adequate preparation for the period to be spent in another Member State. Such preparatory measures may include in particular language courses, information on social and cultural aspects of the host Member State, etc.V. DEFINITIONSFor the purposes of this Decision:1. "company" means all companies in the public or private sector whatever their size, legal status or the economic sector in which they operate, and all types of economic activities, including the social economy;2. "decision-makers" means any category of staff with managerial, assessment, training, guidance and inspection duties in the field of education and persons responsible for this area at local, regional and national level and within ministries;3. "guidance and counselling" means a range of activities such as information, assessment, orientation and advice to assist learners to make choices relating to education and training programmes or employment opportunities;4. "life-long learning" means the education and training opportunities offered to individuals throughout their lives to enable them continually to acquire, update and adapt their knowledge, skills and competences;5. "open and distance learning" means any form of flexible education, whether or not involving the use of information and communication technologies;6. "project" means transnational cooperation activity developed jointly by a formal or informal grouping of organisations or institutions;7. "pupil" means persons enrolled in that capacity at a "school" as defined in this Annex;8. "resource centre" means a body engaged in the production, collection or dissemination of documentation, materials or methodologies relating to a sector of activity addressed by this programme, such as languages or information and communication technologies related to education;9. "school" means all types of institutions providing general (nursery, primary or secondary), vocational or technical education and, exceptionally, in the case of measures to promote language learning, non-school institutions providing apprenticeship training;10. "social partners" means, at national level, employers' and workers' organisations in conformity with national laws and/or practices and, at Community level, employers' and workers' organisations taking part in the social dialogue at Community level;11. "student" means persons registered in "universities" as defined by this Annex, whatever their field of study, in order to follow higher education studies leading to a degree or diploma, up to and including the level of doctorate;12. "teacher/educational staff" means persons who, through their duties, are involved directly in the educational process in the Member States, in accordance with the organisation of their respective education system;13. "university" means any type of higher education institution, according to national legislation or practice, which offers qualifications or diplomas at that level, whatever such establishments may be called in the Member States;14. "university teacher" means any category of personnel employed in that capacity at a "university" as defined in this Annex.